Citation Nr: 1410630	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the appellant presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the appellant's claims file.

In August 2011, the Board remanded the current issue for further evidentiary development.  It has now been returned to the Board for further appellate review.

In addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides in service.

2.  Prostate cancer is not shown to be etiologically related to service or to have been present to a compensable degree within the first year after discharge from service.


CONCLUSION OF LAW

Prostate cancer is not due to or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran in this case was provided complete notice of the elements required to show entitlement to service connection, to include the effective date and disability rating elements, by a letter in February 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record reflects that service treatment records (STRs), service personnel records, and all available post-service medical evidence identified by the Veteran have been obtained.  The RO submitted requests to the appropriate agencies in an effort to verify whether the Veteran was exposed to herbicides in service. 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issue to the Veteran, and asked specific questions directed at determining whether the Veteran met the criteria for service connection.  The Veteran volunteered his service history related to his claimed herbicide exposure, and addressed the other issues identified.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time, and no further action pursuant to Bryant is necessary.

The Veteran was not afforded a VA examination.  However, the evidence does not suggest, and the Veteran does not contend, that his prostate cancer manifested during service or within the year following discharge, or that it is related to service for reasons other than claimed herbicide exposure.  Moreover, there is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged, nor is there any competent evidence suggesting his prostate cancer is otherwise etiologically related to service.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In regard to the duty to assist, the Board previously reviewed the case and determined that the Originating Agency had not fully complied with VA's duty to develop evidence in cases where exposure to herbicides is claimed through duty in Thailand.  The Board remanded the case for compliance with this duty and for obtention of any additional private medical treatment records identified by the Veteran.  The Board finds at this time that the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim or has argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of this appeal.  Accordingly, the Board will now address the merits of the Veteran's claim on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be presumed for a malignant tumor of the prostate if that condition became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for prostate cancer may also be presumed where the Veteran was exposed to herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence and Analysis

The Veteran seeks service connection for prostate cancer, which he contends was caused by his exposure to herbicides during service.

Post-service private treatment records indicate that the Veteran was diagnosed with prostate cancer in 2007 and was subsequently treated for that condition.  The Board finds, therefore, that competent and credible evidence of record confirms that the Veteran has a current disability.  With a current disability conceded, the issue before the Board becomes whether the Veteran's prostate cancer is a result of his military service, to include his alleged exposure to herbicides.

The Board next finds that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and that he is not, therefore, entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  Indeed, in his June 2009 notice of disagreement, the Veteran clarified that he was not alleging exposure to herbicides in the Republic of Vietnam, but, rather, was alleging exposure to herbicides while stationed at the Korat Royal Thai Air Force Base (RTAFB) in Thailand.  In August 2010, the Veteran submitted an excerpt from the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report), which included several references to herbicide use on the fenced-in perimeters of Thai air bases during the Vietnam era.  Accordingly, the question is whether the Veteran was, in fact, exposed to herbicides in Thailand, or, failing that, whether his claimed disability is related to service other than through herbicide exposure.

A Compensation Service memorandum incorporated into the M21-1MR Manual indicated that herbicides, including Agent Orange, were used at certain times and places at some military bases in Thailand during the Vietnam Era.  See Memorandum for the Record, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r (incorporating information received from the Department of Defense and the CHECO Report).  Commercial herbicides were frequently used for vegetation control within the perimeters of air bases, but all such applications required approval of the Armed Forces Pest Control Board and the Base Civil Engineer; the Base Engineer was not permitted to procure or apply tactical herbicides.  There is no record of tactical herbicides being used in Thailand after 1964, although modified aircraft were used to spray insecticide (not herbicide) in Thailand in 1966.  Sporadic use of commercial herbicide within fenced perimeters of allied bases in Thailand was also shown.  The chemical content of such commercial herbicides was unclear, but was possibly consistent with tactical herbicides.  

Based on the above, special consideration of herbicide exposure on a factual basis for Veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include Korat RTAFB, is required.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.  

The Veteran's service personnel records confirm that he was assigned to the Korat RTAFB for a period of 90 days, beginning on or about August 18, 1965.  Although he initially reported that he flew F-105s into Vietnam, the Veteran testified at his hearing in August 2010 that he worked on aircraft that were flying in and out of the Korat RTAFB, and that those aircraft flew missions into Vietnam.

The Veteran's military occupational specialty was Aircraft Mechanic.  According to his performance reports, his duties were to assist in maintaining aircraft by performing pre-flight, post-flight, and phase inspections, and to perform general servicing of assigned aircraft.  He also assisted in maintaining the aircraft records and support equipment.  The Board notes at this point that the Veteran's duties, as described in his performance reports, do not describe regular contact with the perimeter, nor has the Veteran asserted such contact.  The CHECO Report excerpt submitted by the Veteran in support of his claim discusses the Korat RTAFB, but states that it is considering four aspects of physical defenses as they existed in Thailand from 1968 to 1972.  In September 2011 correspondence, the Veteran was asked to provide additional details regarding his alleged exposure to herbicides.  However, a response was not received.

In October 2011, the Appeals Management Center (AMC) asked for research by the Joint Services Records Research Center (JSRRC) to determine whether the Veteran may have been exposed to herbicides, indicating that he claimed exposure while stationed at the Korat RTAFB in 1965.  The response indicated that available historical information did not document Agent Orange or other tactical herbicide spraying, testing or storage at Air Force bases in Thailand, including Korat RTAFB, during 1965.  The AMC's JSRRC coordinator subsequently issued a Formal Finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides, based on the JSRRC's response and the lack of more detailed information from the Veteran.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, there is no competent evidence relating the Veteran's diagnosed prostate cancer to service.  His service personnel records indicate that his duties did not regularly take him to the perimeter of Korat RTAFB, and the Veteran has not asserted otherwise.  Additionally, the Veteran's STRs show no diagnosis of or treatment for prostate cancer in service, and the fact that his diagnosis came in 2007, 40 years after his separation from service, demonstrates that it was not present to a compensable degree within the first year after discharge from service.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the Board.  However, the Board must also consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran's lay evidence is not offered to demonstrate the onset and continuity of symptoms, which are elements that a layperson is competent to assert.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Rather, the Veteran's lay evidence is offered to demonstrate that he was exposed to tactical herbicide in Thailand.  However, service in Thailand does not trigger the presumption of exposure to herbicides, and the Veteran's lay assertions do not demonstrate that he performed duties within the narrow parameters within which exposure can be conceded.  Accordingly, the lay evidence offered by the Veteran is not adequate by itself to support a grant of the benefit claimed.

In sum, the Board has determined that the Veteran did not incur prostate cancer through exposure to herbicides during service, and no other etiological relationship between prostate cancer and service has been shown or suggested.  Accordingly, the criteria for service connection for prostate cancer have not been met, and the claim must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


